Citation Nr: 0417389	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  01-09 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUES

1.  Entitlement to an increased rating for postoperative 
residuals of the right knee, currently 10 percent disabling.

2.  Entitlement to an increased rating for residuals of an 
injury to the left knee, currently 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.L. Rhim, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1980 to 
October 1985, and from January 1986 to August 1988. 
 
This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the veteran's claims seeking 
entitlement to an increased rating for post-operative 
residuals of a right knee injury, and residual effects of an 
injury to the left knee, both disabilities rated as 10 
percent disabling.  

In March 2002, the veteran appeared and testified at a 
personal hearing via video conference.  A transcript of each 
hearing is of record.


FINDINGS OF FACT

1.  The veteran's postoperative residuals of the right knee 
more closely approximate moderate recurrent subluxation or 
lateral instability than slight subluxation or lateral 
instability.  

2.  The veteran's residuals of an injury to the left knee 
more closely approximate moderate recurrent subluxation or 
lateral instability than slight subluxation or lateral 
instability.  



CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation, but no more, 
for postoperative residuals of the right knee have been met. 
38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 2002); 38 
C.F.R. § 3.321(b)(1), Part 4, §§ 4.1, 4.3, 4.6, 4.7, 4.14, 
4.71a, Diagnostic Codes 5257 (2003).

2.  The criteria for a 20 percent evaluation, but no more, 
for residuals of an injury to the left knee have been met. 38 
U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.321(b)(1), Part 4, §§ 4.1, 4.3, 4.6, 4.7, 4.14, 4.71a, 
Diagnostic Codes 5257 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background Facts

In September 1988, the RO granted the veteran service 
connection for both post-operative residuals, injury to the 
left knee, and post-operative residuals, injury to the right 
knee.  

In February 1999, the veteran received a VA examination.  
Regarding his left knee, the veteran complained of 
hyperextension, soreness, pain, and occasional swelling.  
Swelling worsened with bending or squatting, and improved 
with rest.  The veteran did not use crutches, a cane or a 
brace.  He complained of instability of the left knee.  Upon 
physical examination of the left knee, the examiner noted 
approximately 10 degrees of hyperextension with flexion to 
120 degrees without pain.  From 120 to 145 degrees, there was 
slight crepitation and pain with range of motion.  He was 
unable to perform a complete squat.  X-rays taken showed 
minimal degenerative changes with good joint surface 
maintenance.  The diagnosis was status post anterior cruciate 
ligament (ACL) reconstruction, left knee.  General remarks 
revealed that the veteran had residuals from a left knee 
injury which occurred during service.  He had not developed 
severe degenerative arthritis.  There was pain with motion at 
full flexion but minimal instability upon examination.  
X-ray results did not show evidence of severe arthritis.  It 
was as likely as not that the general condition of his left 
knee limited his ability to engage in physical activity.  His 
walking and climbing was not impaired, however, squatting and 
twisting and heavy lifting was to be avoided.  

In April 2000, the veteran complained that his right knee had 
worsened.  He now had to wear a brace for ACL deficiency, and 
his knee was in constant pain.  It swelled, popped, cracked 
and gave out on the veteran on a daily basis.  The veteran 
stated that the knee hyperextended and caused him pain and 
grinding on motion.  

In September 2000, the veteran received a VA examination.  
Examination revealed mild genu varus of the right knee with 
negative Q-angle 0 on the left and 5 degrees on the right.  
Flexion of the knees was 110 degrees bilaterally.  Extension 
of the right knee was 10 degrees, extension of the left knee 
was 0 degrees.  There were healed scars on the right knee.  
He had huge scars, measuring 13 cm, on the left lateral knee.  
The diagnosis was status post arthroscopic surgery for medial 
meniscus and ACL of the right knee, and tear of the right ACL 
with large effusion, on ACL.

Progress notes dated November 2001 showed an orthopedic 
examination.  The veteran suffered an inversion injury to his 
right knee while walking down a set of stairs, on November 
14, 2001.  His current complaints were right knee pain and 
swelling.  No locking was noted at the time.  He indicated 
some catching of his right knee.  He denied any nightly knee 
pain.  He complained mostly of pain with some instability as 
well.  Upon examination, range of motion of his right knee 
was from 0 to 105 degrees.  There was a stable to varus and 
vulgus stress both at  0 degrees and 30 degrees of flexion.  

In March 2002, the veteran appeared and testified at a 
personal hearing via video conference.  Regarding his right 
knee, the veteran stated that his knee gave out unless he 
wore his knee brace.  He wore his brace every day.  Even with 
his brace on, his knee swelled.  He stated that the swelling 
was pretty constant.  He had constant pain.  Sometimes, the 
veteran woke up during the night due to his right knee pain.  
He had trouble falling asleep due to his constant pain.  He 
had pain when he woke up in the morning.  He rated the pain a 
7 or 8, on a scale of 1 to 10.  He had steroid injections for 
his right knee pain.  He had two emergency room visits due to 
his right knee pain and swelling, in November 2001 and 
February 2002.  He indicated that he straightened his right 
knee and it went too far, due to the instability.  The pain 
was worse when bending the knee.  When he had a busy day at 
work, the pain worsened with more use.

Regarding his left knee, the veteran stated that the main 
problem was the constant locking.  He claimed that he had a 
little instability of the left knee.  It did not give out on 
him like his right knee, but he had pain where the missing 
cartilage was supposed to be.  He did not wear a brace or 
have a cane due to his left knee.  He experienced painful 
motion.  When bringing the left knee back towards himself, he 
felt pain.  When straightening the knee, he would experience 
cracking and popping.  The left knee did not prevent him from 
sleeping, as the right knee did.  He described the pain level 
as a 3 or 4, on a scale of 1 to 10.  The pain worsened with 
use during the day.  He received steroid injections for his 
left knee.  The amount he could move his left knee was 
similar to the amount he could move his right knee.  

Outpatient treatment records dated October 2002 indicated 
that the veteran had no palpable crepitus on range of motion 
of his knees.  Range of motion was from 0 to 115 degrees 
bilaterally.  The clinical assessment was that the veteran 
had traumatic arthritis in both knees.  

Upon physical examination, he was able to ambulate with aids.  
He was not wearing any braces or using a cane today.  He had 
a normal station and gait.  He could raise on his toes and 
heels.  He could only partially squat secondary to pain.  
Regarding his right knee, he had some pain, soreness, 
tenderness, and a little bit of retropatellar pain, and 
popping with motion.  Mild to moderate pain with active and 
passive motion was reported, with and without resistance.  
Range of motion was 0 degrees to 120 degrees actively, and to 
140 degrees passively.  He had some slight looseness to 
lateral testing.  He had moderate looseness to 
anteroposterior testing.  No medial instability.  Regarding 
his left knee, range of motion was 0 to 120 degrees actively 
and to 140 degrees passively with moderate pain with active 
and passive motion, with and without resistance.  The knee 
was stable medially, slightly unstable laterally, and 
moderately unstable anteroposteriorly.  Some retropatellar 
pain, crepitation, and popping  was noted with motion.  The 
diagnosis was residual postoperative meniscectomy with ACL 
tear, right knee, and arthritis.  In conclusion, the examiner 
stated that the veteran did have some instabilities.  There 
was no ankylosis, blocking, or tendon tie up.  There was no 
flailed joints or nonunion.  He did have ligamentous 
instability.  He did have weakened movement, fatigability, 
and limited endurance.  There were some difficulties in 
coordination in trying to go up and down stairs and squat.  
Pain was reported.  He did have some limited locomotion as 
far as being able to prolong standing, walking, climbing, and 
squatting activities.    

Analysis

I.	Notice of VCAA Requirements

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), was enacted. Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A.  
Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part. 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.159).  
 
In this case, there was a procedural irregularity in the 
development of the claims.  The veteran was not provided with 
the information required under VCAA until after the RO's 
initial decision on these claims.  However, as a result of 
the ongoing development of the claims, this procedural 
irregularity did not result in prejudice to the claimant.  
The veteran was in fact provided with the information 
required under VCAA, and he had an opportunity to respond to 
the notices before the claims were 
re-adjudicated in January 2004.  

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  Second, the RO must inform the claimant of the 
information and evidence that VA will seek to provide.  
Third, the RO must inform the claimant of the information and 
evidence that the claimant is expected to provide.  Finally, 
the RO must request that the claimant provide any evidence in 
the claimant's possession that pertains to the claims.  See 
38 U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2003).

In June 2003, the RO sent the veteran a letter providing the 
notices required under VCAA.  In the letter of June 2003, the 
RO explained the information and evidence needed to 
substantiate his claims of entitlement to increased ratings 
regarding both his right and left knee, with specific 
reference to the need to provide evidence that shows his 
service-connected disabilities have gotten worse.  The letter 
also explained what portion of the evidence and information 
would be obtained by VA, noting, for example, that VA would 
attempt to obtain such things as medical records, employment 
records, and records of other Federal agencies.  With regard 
to the claimant's responsibilities in the development of the 
claims, the letter of June 2003 explained that the claimant 
needed to provide VA with enough information about records so 
that VA could request them from the person or agency that had 
them.  Finally, the claimant was asked to tell VA about any 
information or evidence he wanted VA to try to get for him.  
Thus, the letter of June 2003, as well as several other 
documents sent to the claimant during the course of the 
development of the claim, provided notices as required under 
the provisions of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

However, as noted above, there was a procedural irregularity.  
The notice letter was dated in June 2003, or about two and a 
half years after the RO initially decided the case.  Both 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) require 
that information be provided when the claims are filed, and, 
as noted in Bernard v. Brown, 4 Vet. App. 384 (1993), notice 
alone does not make a procedure fair, but rather, notice must 
be combined with an adequate opportunity to be heard.  In 
this case, such opportunity to be heard was provided to the 
claimant.  The development of the claim continued for more 
than seven months after June 2003, and the veteran 
participated in that development.  In January 2004, the RO 
reviewed this evidence, re-adjudicated the claims, and sent 
the claimant a supplemental statement of the case.
 
In conclusion, the claimant has been provided with notices as 
required under VCAA, and he has been provided with an 
adequate opportunity to be heard with regard to the 
substantive matters covered in the notices.  In view of the 
development that has been undertaken on these claims, the 
requirements of VCAA have met.  At this point, there is no 
reasonable possibility that further development would aid in 
the substantiation of the claims.  For this reason a remand 
for further development is not required.

Laws and Regulations

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  See 
38 U.S.C.A. § 1155 (West 2002).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.
See 38 C.F.R. § 4.7 (2003).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part, which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 38 C.F.R. Part 4, § 4.40.

Title 38 C.F.R. Part 4, § 4.27 provides that hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned.  The 
additional code is shown after a hyphen.  Words such as 
"slight", "moderate" and "severe" are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 CF.R. Part 4, § 4.6.

DC 5257 refers to other impairment of the knee.  Severe 
recurrent subluxation or lateral instability warrants a 30 
percent evaluation; moderate recurrent subluxation or lateral 
instability warrants a 20 percent evaluation; and slight 
recurrent subluxation or lateral instability warrants a 10 
percent evaluation. 

Under DC 5260, leg motion limited on flexion to 15 degrees 
warrants a 30 percent evaluation; limitation to 30 degrees 
warrants 20 percent; limitation to 45 degrees warrants 10 
percent; and limitation to 60 degrees is noncompensable.  DC 
5261 pertains to limitation of motion on leg extension. Under 
this code, limitation on extension to 45 degrees warrants a 
50 percent evaluation; limitation to 30 degrees warrants 40 
percent; limitation to 20 degrees warrants 30 percent; 
limitation to 15 degrees warrants 20 percent; limitation to 
10 degrees warrants 10 percent; and limitation to 5 degrees 
is non-compensable.

I.	Entitlement to an increased rating 
for postoperative residuals of the 
right knee, currently 10 percent 
disabling.

As will be discussed below, the evidence in this case shows 
that an increase to a 20 percent evaluation is warranted for 
the veteran's postoperative residuals of his right knee, 
based on the criteria in DC 5257.  

The evidence of record shows that the veteran's lateral 
instability of his right knee can be characterized as more 
moderate than slight.  In November 2001, the veteran injured 
his right knee while walking down a set of stairs.  At the 
time, he complained mostly of pain and some instability of 
his knee.  At his March 2002 personal hearing, the veteran 
indicated that his right knee would give out unless he wore 
his knee brace.  He indicated that his knee would become 
hyperextended due to the instability.  At his January 2003 VA 
examination, although results indicated only slight looseness 
to lateral testing and no medial instability, the examiner 
also noted moderate looseness to anteroposterior testing.  
The examiner further stated that the veteran generally had 
ligamentous instability, and some difficulties in 
coordination in trying to go up and down stairs and 
squatting.

It should be noted, however, that a 30 percent evaluation for 
the veteran is not justified.  In order for such an 
evaluation, the veteran's recurrent subluxation or lateral 
instability must be characterized as "severe."  None of the 
objective evidence of record supports such a 
characterization.  Furthermore, the record is silent as to a 
physician or medical examiner stating that the veteran's 
lateral instability of the right knee was "severe" in 
nature.

In sum, while the disability picture does not completely 
conform to the criteria for a 20 percent rating, it more 
nearly approximates the criteria required for the 20 percent 
evaluation than it approximates the criteria for a 10 percent 
rating.  Pursuant to 38 C.F.R. § 4.7 (2003) and with all 
reasonable doubt resolved in the veteran's favor, the Board 
concludes that an increase to a 20 percent evaluation for the 
veteran's postoperative residuals of the right knee is 
appropriate.

This case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 38 C.F.R. § 3.321(b).

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991). Specifically, the RO 
ordered a VA examination to determine the extent of the 
veteran's right knee disability.  The record is complete with 
records of prior medical history and rating decisions.  
Therefore, the RO and the Board have considered all the 
provisions of Parts 3 and 4 that would reasonably apply in 
this case.


II.	Entitlement to an increased rating 
for residuals of an injury to the 
left knee, currently 10 percent 
disabling.

After careful review of the evidence, the Board finds that an 
increase to a 20 percent evaluation is warranted for the 
veteran's residuals of an injury to his left knee, based on 
the criteria in DC 5257.  

The evidence of record shows that the veteran's lateral 
instability of his left knee can be characterized as more 
moderate than slight.  In February 1999, although minimal 
instability was indicated upon examination, the veteran 
complained of instability of his left knee.  At the time, he 
was unable to perform a complete squat.  
The examiner instructed the veteran to avoid squatting, 
twisting and heavy lifting.  In July 1999, the veteran stated 
that his main problem was the instability of his left knee.  
He also stated that he experienced his left knee buckling 
inward and forward. In March 2002, the veteran stated that he 
had a little instability of the left knee.  At his January 
2003 VA exam, although results indicated that his left knee 
was stable medially and slightly unstable laterally, results 
also indicated that the veteran's left knee was moderately 
unstable anteroposteriorly.  The examiner concluded that the 
veteran had ligamentous instability, and experienced 
difficulty in coordination in trying to go up and down stairs 
and squatting.

It should be noted, however, that a 30 percent evaluation for 
the veteran is not justified.  In order for such an 
evaluation, the veteran's recurrent subluxation or lateral 
instability must be characterized as "severe."  Similar to 
his right knee, none of the objective evidence of record 
supports a characterization of severe lateral instability of 
the left knee.  Furthermore, the record is silent as to a 
physician or medical examiner indicating that the veteran's 
lateral instability of the left knee was "severe" in 
nature.

In sum, while the disability picture does not completely 
conform to the criteria for a 20 percent rating, it more 
nearly approximates the criteria required for the 20 percent 
evaluation than it approximates the criteria for a 10 percent 
rating.  Pursuant to 38 C.F.R. § 4.7 (2003) and with all 
reasonable doubt resolved in the veteran's favor, the Board 
concludes that an increase to a 20 percent evaluation for 
residuals of an injury to the left knee is appropriate.

This case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 38 C.F.R. § 3.321(b).

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991). Specifically, the RO 
ordered a VA examination to determine the extent of the 
veteran's left knee disability.  The record is complete with 
records of prior medical history and rating decisions.  
Therefore, the RO and the Board have considered all the 
provisions of Parts 3 and 4 that would reasonably apply in 
this case.



ORDER

1.  Entitlement to an increased rating of 20 percent for 
postoperative residuals of the right knee, is granted.

2.  Entitlement to an increased rating of 20 percent for 
residuals of an injury to the left knee, is granted.



	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



